DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21 – 40 are pending in this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2007/0239762 issued to Farzad Farahbod (“Farahbod”)  and in view of USPGPUB 2011/0161916 issued to Neil Thomson et al. (“Thomson”).
With respect to claims 21, 30 and 35, a method, system and computer readable medium (see instant Para [0045]) of data transformation (Farahbod teaches in Para [0030], the present invention is directed to a system, method and computer program product embodying a program of instructions executable by a computer to perform the method of the present invention for automatic interactive visual mapping, and possibly transformation), comprising: 
performing an analysis on the first data and the second data (Farahbod teaches in Para [0030], to perform the method of the present invention for automatic interactive visual mapping, and possibly transformation, of Extensible Markup Language (XML) data during storage of the XML data into a target destination. It is implemented in a user interactive mapping utility which can be used in an easy, efficient and intuitive way to perform automated interactive mapping, and possibly transformation, during user's interactions with a visual graphic user interface (GUI)); 
based at least in part on the analysis, generating computer code that is configured to perform a transformation from the input format to the output format (Farahbod teaches in Para [0032], based on user's selection of target destinations, and an appropriate XML transformation code may be used for each fragment during the transformation process. Transformed XML documents or XML document fragments are stored after transformation in target destinations. The target destination of the XML data may be any database object declared as XML format type, such as one or more XML columns, a web service call, a standalone application call, a function's or stored procedure's input parameter of XML type, etc. Target destinations of the XML data may reside in one or more databases of a heterogeneous Relational DataBase Management System (RDBMS) environment);
accessing source data stored in the input format (Farahbod teaches in Para [0031], method allows a user to interact with the GUI to obtain mapping of an XML source document or its fragment and the target destination and to automatically obtain XML data transformations); and 
transforming the source data from the input format to the output format, via the generated computer code (Farahbod teaches in Para [0043], the user selected transformation may be a formatting according to a standard, such as a date and time formatting or color coding, a transformation to a different RDBMS type for storage in another server of a heterogeneous system with multiple different RDBMSes, transformation of XML data to different XML data, transformation of XML data to HTML data, graphs, etc. FIG. 4A illustrated XSLT code that applies transformation on the `bookinfo/author` author's name and assigns a tag name `bookauthors` to the author's name, as shown in FIG. 4B. And Para [0045],  the user interactive mapping utility 112 automatically creates mapping code 136 used for automatic mapping of the XML source document 132. The mapping code 136 may be at least one script, such as a Structured Query Language (SQL) script, but it is not limited to SQL scripts and it can be in other programming languages, such as the one of the fourth generation languages C#, Java, Virtual Basic, Hypertext Preprocessor, or C++. The mapping code 136 defines the manner in which all or some portions of the XML source document 132 are mapped into the target destination selected in step 204).
Farahbod does not explicitly teach receiving first data having an input format and receiving second data having an output format as claimed. 
However, Thomson discloses claimed receiving first data having an input format and receiving second data having an output format in Para [0004], provides a method of creating computer instructions for transforming inbound instances, being instances of a hierarchical inbound data format (first data format), into outbound instances, being instances of a hierarchical outbound data format (second data or output data format), wherein each inbound instance is transformed into zero, one or more outbound instances, the inbound and outbound data formats each having a number of segments arranged in a hierarchical manner).
Both of Farahbod and Thomson are same field of endeavor and they are both in the data processing art and therefore, are combinable/modifiable. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Farahbod’s use of mapping extensible markup language (XML) data through an interactive visual mapping tool e.g. graphic user interface (GUI), for transformation and storage of XML data in a computer-based database management system with the teachings of Thomson’s transforming data, in order for transforming inbound instances of a hierarchical inbound data format into outbound instances of a hierarchical outbound data format.
Modification would increase performance and to allow the developer greater control of product behavior.
Modification would further allows the developer to measure performance and identify possible bottlenecks in an aptitude project.

As to claims 22 and 37, generating the computer code comprises, based at least in part on the analysis, determining a transformation tool that is relevant to at least a portion of the transformation from the input format to the output format (Farahbod teaches in Para [0031], allows a user to interact with the GUI to obtain mapping of an XML source document or its fragment and the target destination and to automatically obtain XML data transformations. The GUI is menu-driven and displays the XML data in the native format with a selection of the XML transformation codes. Interactions with the GUI automatically generate an XML column mapping definition document and a transformation code).
As to claims 23 and 38, generating the computer code comprises generating the computer code based in part on the transformation tool (Farahbod teaches in Para [0031], the GUI is menu-driven and displays the XML data in the native format with a selection of the XML transformation codes. Interactions with the GUI automatically generate an XML column mapping definition document and a transformation code). 
As to claims 24, 31 and 36, the first data are received based on user-provided input (Thomson teaches Para [0005], allowing a developer to use said input device to create a graphical representation of said inbound data format on said display).
As to claims 25, 32 and 39, the transformation tool performs a syntactic transformation (Farahbod: Para [0042], XSLT is designed for use as part of the Extensible Stylesheet Language (XSL) which is a stylesheet language for XML and defines a set of rules that changes the structure of an XML document into another data structure).
As to clams 26, 33 and 40, searching for the transformation tool from a collection of data transformation tools (Farahbod: Para [0043], the user selected transformation may be a formatting according to a standard, such as a date and time formatting or color coding, a transformation to a different RDBMS type for storage in another server of a heterogeneous system with multiple different RDBMSes, transformation of XML data to different XML data, transformation of XML data to HTML data, graphs, etc. FIG. 4A illustrated XSLT code that applies transformation on the `bookinfo/author` author's name and assigns a tag name `bookauthors` to the author's name, as shown in FIG. 4B).
As to claim 27, transforming the source data from the input format to the output format is initiated by a user-provided input (Thomson, Para [0005 – 0007]: allowing a developer to use said input device to create a graphical representation of said inbound data format on said display; allowing the developer to use said input device to create a graphical representation of said outbound data format on said display; and allowing the developer to use said input device to create graphical links between segments of the inbound data format and segments of the outbound data format, said links representing a transformation between the inbound and outbound data formats).
As to claims 28 and 34, providing a suggestion of the computer code via a user interface (Farahbod, Para [0010]: uses an interactive visual mapping tool having a graphic user interface (GUI) to obtain automatic mapping of an XML source document or its fragment and the target destination. The GUI is menu-driven, displays the XML data in the native format and has several editors. Interactions with the GUI automatically generate an XML mapping definition document and a mapping code).
As to claim 29, accessing the source data stored in the input format, and transforming the source data from the input format to the output format, occur in response to a user-provided input associated with the suggestion of the computer code (Thomson, Para [0004]: provides a method of creating computer instructions for transforming inbound instances, being instances of a hierarchical inbound data format, into outbound instances, being instances of a hierarchical outbound data format, wherein each inbound instance is transformed into zero, one or more outbound instances, the inbound and outbound data formats each having a number of segments arranged in a hierarchical manner).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Could be used as an obviousness type Office action.
Fritzsche (USPGPUB 2011/0265060): the model annotation system has performance analysis tool adaptor engines that obtain performance analysis input models, which are formatted as input for performance analysis engines based on different environments. An annotation engine associates the annotations with the elements of models processed via a model transformation chain, and provides links between each annotation and associated element to output composition models. A model transformation manager coordinates transformation engines and adaptor engines within the model transformation chain.
Rothschiller (USPGPUB 2012/0192051): a data formatting rule is obtained based on the edits. The data formatting rule is automatically applied to items within the document that are same type of data, where the data formatting rule formats the items as defined by the edits made to the different items. The items reflecting the application of the data formatting rule are displayed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 12, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162